PER CURIAM.
By petition for a writ of certiorari we have for review an order of the Florida *496Industrial Commission bearing date November 17, 1965.
We find that oral argument would serve no useful purpose and it is therefore dispensed with pursuant to Florida Appellate Rule 3.10, subd. e, 31 F.S.A.
Our consideration of the petition, the record and briefs leads us to conclude that there has been no deviation from the essen-" tial requirements of law.
The petition is therefore denied.
The petition for attorney’s fees is also denied.
It is so ordered.
THORNAL, C. J., and THOMAS, ROBERTS, O’CONNELL and CALDWELL, JJ., concur.